Name: Commission Regulation (EC) No 871/2003 of 20 May 2003 permanently authorising a new additive manganomanganic oxide in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: food technology;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0871Commission Regulation (EC) No 871/2003 of 20 May 2003 permanently authorising a new additive manganomanganic oxide in feedingstuffs (Text with EEA relevance) Official Journal L 125 , 21/05/2003 P. 0003 - 0004Commission Regulation (EC) No 871/2003of 20 May 2003permanently authorising a new additive manganomanganic oxide in feedingstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Regulation (EC) No 1756/2002(2), and in particular Articles 3 and 9(d) thereof,Whereas:(1) Directive 70/524/EEC provides that new additives may be authorised following the review of an application made in accordance with Article 4 of the Directive.(2) An application for authorisation was submitted for the additive "manganomanganic oxide" as a source of manganese, which belongs to the group of trace elements referred to in part II of Annex C of Directive 70/524/EEC.(3) The Scientific Committee on Animal Nutrition (SCAN) has delivered an opinion on the use of this additive in feedingstuffs on 6 February 2002, which concludes that manganomanganic oxide does not present a risk to animal health, human health or the environment.(4) The assessment of the request for authorisation submitted in respect of manganomanganic oxide shows that this additive, referred to in Article 2(aaaa), meets the requirements laid down in Article 3a of Directive 70/524/EEC, under the conditions set out in the Annex to this Regulation. This additive should therefore be authorised for an unlimited period.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Manganomanganic oxide belonging to the group "trace elements", listed in the Annex to this Regulation, is authorised for use as an additive in feedingstuffs under the conditions laid down in the Annex.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 265, 3.10.2002, p. 1.ANNEXTrace elements>TABLE>